DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lock (WO 2016038366 A1).
With regards to claim 1, Lock discloses a therapy system comprising: a radiation generation apparatus 1300 configured to generate x-ray radiation; a controller for controlling said radiation generation apparatus (pg. 112, lines 24-26); an applicator 160, 1360 embodied in such a manner that it can be placed on said radiation generation apparatus; an information transmission system configured to capture an information item embodied in or at said applicator if said applicator has been placed on said radiation generation apparatus and further configured to transmit the information item to said controller; and, said controller being configured to control the generation of x-ray radiation by the radiation generation apparatus on a basis of the information item captured by said information transmission system (pg. 59, lines 9-18).
With regards to claim 2, Lock discloses wherein the information item is realized by an optical label and said information transmission system includes a reader configured to read the optical label at said applicator if said applicator has been placed on said radiation generation apparatus (pg. 33, line 25-pg. 34, line 3).
With regards to claims 3-6 and 15,Lock discloses wherein the information transmission system may comprise an optical encoding means; a magnetic stripe; a barcode; one or more mechanical formations; or mechanical means to operate an electrical switch. Optical encoding such as a bar code, which uses, for example, LEDs or lasers for reading the identification data (reader of claim 3), can be provided. Identification data could be stored magnetically. RFID or contact-based data transfer may be used (communication module of claim 5). However, encoding may also be provided by simply providing mechanical formations such as protrusions (e.g. pins) or recesses which are "read" by corresponding sensors (electrical contact of claim 4). Alternatively, mechanical means (e.g. protrusions or pins) on the applicator encoding portion may also be provided (pg. 33, line 25-pg. 34, line 7). Lock does not specifically teach the claimed data memory and optical information transmission system in combination with their corresponding configurations. However, such modifications would have been known and considered obvious variations of Locks’ teachings. Modifying Lock with the claims data memory and optical information transmission system as claimed would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
With regards to claims 7 and 9, Lock discloses wherein the information item includes an identification information item which identifies said applicator (pg. 97, lines 12-17) and said controller is configured to control the generation of x-ray radiation by said radiation generation apparatus on a basis of the received therapy-relevant information item (claims 63 and 82), but does not explicitly teach wherein said controller is further configured to receive, from a data record data memory, a data record assigned to the identification information item, and wherein the data record includes a therapy-relevant information item. Instead, Lock teaches wherein the applicator 1760 also has encoder pins 1720 for selective encoding and identification of the applicator 1760 when fitted. These encoder pins 1720 are arranged to operate one or more electrical switches provided in the X-ray tube housing in the slot for receiving an applicator. This allows the X-ray system to identify the type of applicator that has been inserted (pg. 97, lines 12-17). Lock also discloses applicator identifier encoding portion for storing the applicator identifier; and the fitting for receiving a removable applicator comprises an applicator identifier slot for receiving said applicator identifier encoding portion and for obtaining said identifier code (claim 81), wherein the controller for controlling the beam to at least one selected X-ray energy comprises validation logic for determining whether the combination of filter identifier, applicator identifier and selected X-ray energy corresponds to an allowable combination and selectively enabling the X-ray treatment only when the combination is allowable (pg. 3, lines 19-24). Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Lock with the claimed configuration in order to ensure the proper applicator is being provided.
With regards to claims 8 and 10-12, Lock does not teach the claimed controller. However, Lock does teach wherein a variety of interchangeable applicators can be used, which allow different X-ray beam fields to be provided for different X-ray treatment areas, depending on the size of the treatment area and the required X-ray depth penetration. The applicator may be used in combination with different second collimators and/or filters to change the composition of the X-ray beam and the X-ray field at the treatment area. For example, different applicators may be provided that channel the beam towards a larger or smaller X-ray treatment area. In addition, different applicators may be used for X-ray treatment areas that require different working distances (FSD) (pg. 6, line 24-pg 7, line 3). Therefore, based on the various different combinations, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Lock with the claimed controller to ensure the proper applicator is being provided.
With regards to claims 13, Lock discloses wherein the therapy-relevant information item includes at least one of: a type designation of said applicator, a size of said applicator, a batch number of said applicator, a serial number of said applicator, a use state of said applicator, a use duration of said applicator, a radiation dose of said applicator, and an expiry date of said applicator (pg. 33, lines 7-11; claims 63 and 64).
With regards to claim 14, Lock does not teach the claimed controller. Nevertheless, such a modification would have been known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Lock with the claimed controller in order to ensure that the proper applicator is being used.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884